12/7/2015
                                                                                                 FILED IN
                                                                                          1st COURT OF APPEALS
                                            NOTICE OF APPEALS                                 HOUSTON, TEXAS
                                      ASSIGNMENT OF COURT OF APPEALS                      12/7/2015 2:38:56 PM
                                                                                          CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                        Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2015-30625           COURT:    189TH           TENTATIVE DUE DATE:       12/14/2015
APPEAL TYPE       ACCELERATED                       CASE STATUS: READY DOCKET
                  CITY OF BAYTOWN, A MUNICIPAL CORPORATION IN HARRIS AND CHAMBERS COUNTIES,
APPELLANT:        SCOTT WILIAMS, CHIEF BUILDING OFFICAL FOR THE CITY OF BAYTOWN, AND RON BOTTOMS,
                  THE FORMER ACTING CITY MANAGER FOR THE CITY OF BAYTOWN
APPELLEE:         APTBP, LLC D/B/A BAY POINTE APARTMENTS


EVENT FILE DATE       12/4/2015            NUMBER OF DAYS: 10
EVENT CODES;      D, OA
FILED BY:     MICHAEL T GARNER                       TBN:      24076135
DATE ORDER SIGNED         11/6/2015    (VERBAL ORDER)
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:     ORDER HAS YET TO BE SIGNED             VOLUME:                      PAGE:
MOTION FOR NEW TRIAL FILING DATE:            : N/A
NOTES:       APPEALING VERBAL ORDER OF PLEAS TO THE JURISDICTION;

                                                      CHRIS DANIEL
                                                      Harris County, District Clerk


                                                      By: /s/DUANE C. GILMORE
                                                             DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      DEC 07, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 201530625__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: OTHER CIVIL                      CASE STATUS: READY DOCKET
STYLE: APTBP LLC (D/B/A BAY POINTE APART VS THE CITY OF BAYTOWN
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00005-0001 DEF 16501900 BOTTOMS, RON (ACTING CITY MANA     RAMIREZ, IGNA
_     00004-0001 DEF 16501900 WILLIAMS, SCOTT (CHIEF BUILDIN     RAMIREZ, IGNA
_     00003-0001 AGT          CITY OF BAYTOWN (A HOME-RULE C
_     00002-0001 DEF 16501900 THE CITY OF BAYTOWN                RAMIREZ, IGNA
_     00001-0001 PLT 00794473 APTBP LLC (D/B/A BAY POINTE AP     POOCK, STEVEN




==> (5) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      DEC 07, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 201530625__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: OTHER CIVIL                      CASE STATUS: READY DOCKET
STYLE: APTBP LLC (D/B/A BAY POINTE APART VS THE CITY OF BAYTOWN
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00001-0001 PAP 07873700 GIBSON, ROBERT GAINES JR.




==> (1) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP